DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/292, 215, filed on 10/13/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,133,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an angle between the annular surface…the following condition is satisfied: 95 degrees <1<130 degrees” renders claims 1-18 of the instant application as broadened and obvious variants of claims 1-24 of U.S. Patent No. 10,133,037.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,663,697. Although the claims at issue are the removal of the limitations “an Abbe number…and the following condition is satisfied: V<32.0” renders claims 1-18 of the instant application as broadened and obvious variants of claims 1-20 of U.S. Patent No. 10,663,697.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 2010/0188551; already of record).
Regarding claim 1, Nagaoka discloses, an optical path folding element (Figs. 41-45), comprising: 
an incident surface (L25d, L25e) allowing a light ray to pass into the optical path folding element (L25); 
a path folding surface (L25a) folding the light ray from the incident surface; and 
an exiting surface (L35g) allowing the light ray to pass through and depart from the optical path folding element (see Figs. 41-45 and associated text); 
wherein at least one of the incident surface and the exiting surface comprises: 

at least one engaging structure (850) symmetrically disposed around the optical effective portion (L25e, L35h) and comprising: 
an annular surface portion (L25f, L35i) surrounding the optical effective portion; 
wherein a width of the inclined surface portion is L1 (Para. 0555 and L56b).
Nagaoka does not explicitly disclose the following condition is satisfied: 0.07 mm<L1<0.35 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a width of the inclined surface portion is L1, and the following condition is satisfied: 0.07 mm<L1<0.35 mm for the purpose of providing a low cost, accurate and effective optical path folding element that effectively suppresses variation of focusing length. 
Furthermore, the Examiner points out that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 2 and 12, Nagaoka discloses the claimed invention except for the optical path folding element is made of a plastic material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the optical path folding element is made of a plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (benefit of providing a low cost and effective optical path folding element).  In re Leshin, 125 USPQ 416.
Regarding claim 3, Nagaoka discloses the claimed invention except for the path folding surface comprises an aluminum metallic layer covered thereon. It would have been obvious to In re Leshin, 125 USPQ 416. 
Regarding claims 4 and 15, Nagaoka further discloses, the light ray is folded by 90 degrees when passing through the path folding surface (see Figs. 41 and 44).
Regarding claims 5 and 16, Nagaoka further discloses, a distance between a center of the incident surface and a center of the path folding surface is equal to a distance between the center of the path folding surface and a center of the exiting surface (see Figs. 41-45 and associated text).
Regarding claim 6, Nagaoka further discloses, an area occupied by the optical effective portion is equal to or more than 40% of a total area of the incident surface or the exiting surface (see L25e, L35h).
Regarding claims 7, 10 and 17-18, Nagaoka in view of Yamashita discloses and teaches as set forth above, and Nagaoka further discloses, an imaging lens module (see Figs. 41-45 and associated text), comprising: the optical path folding element of claims 1 and 12 (see rejection of claims 1 and 12 above).
Regarding claim 8, Nagaoka further discloses, the imaging lens module comprises at least one lens element (L26, L27), and the lens element is engaged with the engaging structure (see 43A-C).
claim 9, Nagaoka further discloses, the imaging lens module comprises at least one opaque member, and the opaque member is engaged with the engaging structure (see 850, 857, 859, L35i, L35f).
Regarding claim 11, Nagaoka discloses, an optical path folding element (Figs. 41-45), comprising: 
an incident surface (L25d, L25e) allowing a light ray to pass into the optical path folding element (L25); 
a path folding surface (L25a) folding the light ray from the incident surface; and 
an exiting surface (L35g) allowing the light ray to pass through and depart from the optical path folding element (see Figs. 41-45 and associated text); 
wherein at least one of the incident surface and the exiting surface comprises: 
an optical effective portion (L25e, L35h); and 
at least one engaging structure (850) symmetrically disposed around the optical effective portion (L25e, L35h) and comprising: 
a surface (L25f, L35i) located between the annular surface portion and the optical effective portion; 
wherein a width of the inclined surface portion is L1 (Para. 0555 and L56b).
Nagaoka does not explicitly disclose the following condition is satisfied: 0.07 mm<L1<0.35 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a width of the inclined surface portion is L1, and the following condition is satisfied: 0.07 mm<L1<0.35 mm for the purpose of providing a low cost, accurate and effective optical path folding element that effectively suppresses variation of focusing length. 
In re Aller, 105 USPQ 233.
Nagaoka does not explicitly disclose the surface located between the annular surface portion and the optical effective portion is conical.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surface located between the annular surface portion and the optical effective portion is conical for the purpose of providing an optical path folding element that effectively and efficiently has light channeled into the optical path folding element.
Regarding claim 13, Nagaoka further discloses, the conicial surface is a closed ring (see L25f, L35i).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 2010/0188551; already of record) as applied to claim 12, in view of Yamashita (8,405,914; already of record).
Nagaoka remains as applied to claim 12 above.
Nagaoka does not disclose an Abbe number of the optical path folding element is V, and the following condition is satisfied: V<25.0.
Yamashita teaches, from the same field of endeavor that in an optical path folding element that it would have been desirable to make an Abbe number of the optical path folding element is V, and the following condition is satisfied: V<25.0 (Re of Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an Abbe number of the optical path folding 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/20/2021